Case: 21-1148    Document: 7 Page:
         Case 1:20-cv-10090-WGY    1 Date
                                Document 18Filed:
                                              Filed06/09/2021  Entry
                                                    06/09/21 Page 1 ofID:
                                                                        1 6427181




               United States Court of Appeals
                             For the First Circuit
 No. 21-1148
                                     ISMAEL BEY

                                   Plaintiff - Appellant

                                            v.

     COMMONWEALTH OF MASSACHUSETTS; KYLE P. GRIFFIN, Policy Enforcer;
           KEVIN GRIFFIN, Policy Enforcer; RICHARD, Policy Enforcer

                                 Defendants - Appellees


                                      MANDATE

                                  Entered: June 9, 2021

        In accordance with the judgment of May 19, 2021, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                          By the Court:

                                          Maria R. Hamilton, Clerk


 cc:
 Ismael Bey
 Maura Tracy Healey
